

MARVELL TECHNOLOGY GROUP LTD.
AMENDED AND RESTATED 1995 STOCK OPTION PLAN
STOCK UNIT AGREEMENT (DEFERRED STOCK UNITS)
1.Grant. The Company hereby grants to the participant named in the Notice of
Grant (the “Participant”) an Award of restricted stock units (“Stock Units”),
subject to all of the terms and conditions in this Stock Unit Agreement (the
“Agreement”) and the Plan, which is incorporated herein by reference. Subject to
Section 15 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail. Capitalized terms used herein but not
defined shall have the same meaning as ascribed in the Plan.
2.    Company’s Obligation to Pay. Each Stock Unit represents the right to
receive a Share on the date it vests. It is a bookkeeping entry that represents
only the Company's unfunded and unsecured promise to issue Shares (or distribute
cash) on a future date. As a holder of Stock Units, Participant has no rights
other than the rights of a general creditor of the Company. Unless and until the
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to payment of any such Stock Units. Prior to actual payment
of any vested Stock Units, such Stock Unit will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. Any Stock Units that vest in accordance with Sections 3 or 4 will
be paid to Participant (or in the event of Participant’s death, to his or her
estate or legal representative) in whole Shares, subject to Participant
satisfying any applicable tax withholding obligations as set forth in Section 7.
Subject to the provisions of Section 4, such vested Stock Units will be paid in
Shares in accordance with Participant’s applicable Stock Unit Election Form
entered into with respect to the grant of Stock Units for the calendar year of
the date of grant (the “Election Form”). The Company and Participant acknowledge
and agree that this Award of Stock Units is considered deferred compensation
within the meaning of Section 409A (as defined below) and is intended to comply
with the same so as to avoid the imposition of additional taxes thereunder.
Notwithstanding anything in the Election Form to the contrary, the Administrator
reserves the authority in its sole discretion to settle all Shares deferred
under the Election Form upon a “change in control” of the Company (within the
meaning of Section 409A) in accordance with Treasury Regulation Section
1.409A-3(j)(ix).
3.    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the Stock Units awarded by this Agreement will vest in accordance with the
vesting provisions set forth in the Notice of Grant. Stock Units scheduled to
vest on a certain date or upon the occurrence of a certain condition will not
vest in Participant in accordance with any of the provisions of this Agreement,
unless Participant has provided Continuous Service (defined below) from the date
of grant until the date such vesting occurs. If you go on an approved leave of
absence, then the vesting schedule specified in the Notice of Grant will be
adjusted to suspend vesting in accordance with the terms and conditions
governing the approved leave of absence and, if applicable, the Company’s


    

--------------------------------------------------------------------------------




leave of absence policy as then in effect and as the Company may adopt and/or
adjust from time to time. For the purpose of this Agreement, “Continuous
Service” means that a Participant’s employment and/or consulting relationship
with the Company or a Parent or Subsidiary or service as an Outside Director is
not interrupted or terminated. Continuous Service is not interrupted by (i) any
leave of absence approved by the Company; (ii) transfers between locations of
the Company or between the Company, a Parent, a Subsidiary, or any successor; or
(iii) changes in status from Employee to Consultant or Outside Director or from
Consultant or Outside Director to Employee.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Stock Units will be considered as having vested as of the date
specified by the Administrator.
For U.S. tax purposes, notwithstanding anything in the Plan or this Agreement to
the contrary, if the vesting of the balance, or some lesser portion of the
balance, of the Stock Units is accelerated in connection with Participant’s
termination of Continuous Service (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination of
Continuous Service and (y) the payment of such accelerated Stock Units will
result in the imposition of additional tax under Section 409A if paid to
Participant on or within the six (6) month period following Participant’s
termination of Continuous Service, then the payment of such accelerated Stock
Units will not be made until the date six (6) months and one (1) day following
the date of Participant’s termination of Continuous Service, unless the
Participant dies following his or her termination of Continuous Service, in
which case, the Stock Units will be paid in Shares to the Participant’s estate
as soon as practicable following his or her death. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
Stock Units provided under this Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. For purposes of this Agreement,
“Section 409A” means Section 409A of the Code and any Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.
5.    Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Agreement, the balance of the Stock Units that have
not vested as of the time of Participant’s termination of Continuous Service for
any or no reason and Participant’s right to acquire any Shares hereunder will
immediately terminate. The date on which Continuous Service terminates shall not
be extended by any notice of termination period requested to be given under
local law; such termination date will be considered to be the last date of
active employment.
6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary (or legal
representative for employees outside the U.S.) survives Participant, the
administrator, executor or legal representative of Participant’s estate. Any
such transferee must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any local or


    

--------------------------------------------------------------------------------




foreign laws or regulations pertaining to said transfer.
7.    Withholding of Taxes. Regardless of any action the Company or
Participant’s employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to Participant’s participation in the Plan and legally applicable
to Participant (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Stock Unit, including, but not
limited to, the grant, vesting or settlement of the Stock Unit, the issuance of
Shares upon settlement of the Stock Unit, the subsequent sale of Shares acquired
pursuant to such issuance; and (ii) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Stock Unit to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant has become subject to tax in more
than one jurisdiction between the date of grant and the date of any relevant
taxable event, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
(i)    withholding from Participant’s wages or other cash compensation paid to
Participant by the Company, the Employer and/or any Subsidiary; or
(ii)    withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the Stock Unit either through a voluntary sale or through
a mandatory sale arranged by the Company (on Participant’s behalf pursuant to
this authorization); or
(iii)    withholding in Shares to be issued upon vesting/settlement of the Stock
Unit.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, Participant is
deemed to have been issued the full number of Shares subject to the vested Stock
Unit, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of
Participant’s participation in the Plan.
Participant shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of Participant’s participation in the Plan that cannot be
satisfied by the means previously described in


    

--------------------------------------------------------------------------------




this Section.
If Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable Stock
Units otherwise are scheduled to vest pursuant to Sections 3 or 4, Participant
will permanently forfeit such Stock Units and any right to receive Shares
thereunder and the Stock Units will be returned to the Company at no cost to the
Company.
Notwithstanding the terms of Participant’s Election Form, the Administrator may
accelerate the payment of vested Stock Units to pay for FICA tax imposed under
Code Section 3101 and the income tax withholding related to such FICA amount in
accordance with Treasury Regulation Section 1.409A-3(j)(vi).
8.    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
9.    Nature of Grant. In accepting the grant, Participant acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;
(b)    the grant of the Stock Unit is voluntary and occasional and does not
create any contractual or other right to receive future grants of Stock Units,
or benefits in lieu of Stock Units, even if Stock Units have been granted
repeatedly in the past;
(c)    all decisions with respect to future Stock Unit grants, if any, will be
at the sole discretion of the Company;
(d)    Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate Participant’s employment or service relationship (if
any) at any time;
(e)    Participant is voluntarily participating in the Plan;
(f)    the Stock Unit and the Shares subject to the Stock Unit are extraordinary
items that do not constitute compensation of any kind for services of any kind
rendered to the Company, the Employer or any Subsidiary, and is outside the
scope of Participant’s service or employment contract, if any;
(g)    the Stock Unit and the Shares subject to the Stock Unit are not intended
to replace any pension rights or compensation;


    

--------------------------------------------------------------------------------




(h)    the Stock Unit and the Shares subject to the Stock Unit are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Subsidiary;
(i)    the Stock Unit grant and Participant’s participation in the Plan will not
be interpreted to form an employment contract or relationship with the Company
or any Subsidiary of the Company;
(j)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(k)    in consideration of the Award of Stock Units, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Stock Units resulting
from termination of Participant’s Continuous Service with the Company, the
Employer or any Subsidiary (for any reason whatsoever and whether or not in
breach of local labor laws), and Participant irrevocably releases the Company,
the Employer, and any Subsidiary from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, Participant shall be deemed irrevocably to have
waived Participant’s entitlement to pursue such claim;
(l)    in the event of termination of Participant’s Continuous Service (whether
or not in breach of local labor laws), Participant’s right to vest in the Stock
Unit under the Plan, if any, will terminate effective as of the date that
Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active Continuous Service would
not include a period of “garden leave” or similar period pursuant to local law);
the Administrator shall have the exclusive discretion to determine when I am no
longer actively employed for purposes of Participant’s Stock Unit grant;
(m)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Participant’s participation in
the Plan;
(n)    Participant is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding participation in the Plan before
taking any action related to the Plan; and
(o)    the Stock Unit and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.
10.    Data Privacy Notice and Consent. Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement and
any other Stock Unit grant materials by and among, as applicable, the Employer,
the Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.


    

--------------------------------------------------------------------------------




Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Stock Units or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
Participant understands that Data will be transferred to Smith Barney, E*Trade
or to any other third party assisting in the implementation, administration and
management of the Plan. Participant understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that Participant
may request a list with the names and addresses of any potential recipients of
the Data by contacting Participant’s local human resources representative.
Participant authorizes the Company, Smith Barney, E*Trade and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Participant’s local human
resources representative. Participant understands, however, that refusing or
withdrawing Participant’s consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.
11.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE STOCK UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY PROVIDING CONTINUOUS SERVICE AT THE WILL OF THE EMPLOYER AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF STOCK UNITS OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT FOR CONTINUOUS SERVICE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE EMPLOYER TO TERMINATE PARTICIPANT’S CONTINUOUS SERVICE AT ANY TIME, WITH OR
WITHOUT CAUSE.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this


    

--------------------------------------------------------------------------------




Agreement will be addressed to the Company at its corporate headquarters, or at
such other address as the Company may hereafter designate in writing.
13.    Grant is Not Transferable. This Award of Stock Units may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution. The terms of Award of Stock Units shall be binding upon the
executors, administrators, heirs, successors and assigns of Participant.
14.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
15.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any U.S. state
or federal law, any local or foreign law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate or legal
representative), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such U.S. state or federal
law, or any local or foreign securities exchange, and to obtain any such consent
or approval of any such governmental authority.
17.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
18.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to Stock Units awarded under
the Plan or future Stock Units that may be awarded under the Plan by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.


    

--------------------------------------------------------------------------------




19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
20.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
21.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section or to otherwise avoid imposition of any additional tax or
income recognition under Section 409A in connection to this Award of Stock
Units.
22.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Stock Units under the Plan, and has received, read and understood a description
of the Plan. Participant understands that the Plan is discretionary in nature
and may be amended, suspended or terminated by the Company at any time.
23.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of Stock
Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Stock Units is made and/or to be performed.
24.    Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
25.    Appendix. Notwithstanding any provisions in this Agreement, the Stock
Unit grant shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for Participant’s country. Moreover, if Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.
26.    Imposition of Other Requirements. The Company reserves the right to
impose other


    

--------------------------------------------------------------------------------




requirements on Participant’s participation in the Plan, on the Stock Unit and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.




    

--------------------------------------------------------------------------------






APPENDIX FOR PARTICIPANTS OUTSIDE THE U.S.
MARVELL TECHNOLOGY GROUP LTD.
AMENDED AND RESTATED 1995 STOCK OPTION PLAN
STOCK UNIT AGREEMENT
Terms and Conditions
This Appendix to the Stock Unit Agreement for Participants Outside the U.S. (the
“Agreement”) includes additional terms and conditions that govern the Stock
Units granted to Participant if he or she resides in one of the countries listed
herein. This Appendix forms part of the Agreement. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Agreement
and/or the Marvell Technology Group Ltd. Amended and Restated 1995 Stock Option
Plan (the “Plan”).
If Participant is a citizen or resident of a country other than the one in which
Participant is currently working, transfers employment to another country after
the Stock Units are granted, or is considered a resident of another country for
local law purposes, the Company shall, in its sole discretion, determine to what
extent the terms and conditions included herein will apply to Participant.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of October 2012.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information noted herein as
the only source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
Participant vests in the Stock Units or sells Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in his or
her country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working, transfers employment to another
country after the Stock Units are granted, or is considered a resident of
another country for local law purposes, the information contained herein may not
be applicable to Participant.
BELGIUM
Notifications
Tax Reporting Notification. Participant is required to report any brokerage or
bank accounts


    

--------------------------------------------------------------------------------




opened and maintained outside Belgium on his or her annual tax returns.
CANADA
Terms and Conditions
Settlement of Stock Units. The following provision supplements Section 2 of the
Agreement:
Notwithstanding Section 13(c) of the Plan, Stock Units will be settled in Shares
only, not cash.
Forfeiture upon Termination of Continuous Service. This provision supplements
Section 5 of the Agreement:
In the event of termination of Participant’s Continuous Service for any reason
(whether or not in breach of local labor laws), Participant’s right to vest in
Stock Units under the Plan, if any, will terminate effective as of the date that
is the earlier of: (1) the date Participant receives notice of termination of
Continuous Service from the Employer, or (2) the date Participant is no longer
actively providing Continuous Service, regardless of any notice period or period
of pay in lieu of such notice required under applicable law (including, but not
limited to statutory law, regulatory law and/or common law). The Administrator
shall have the exclusive discretion to determine when Participant is no longer
actively providing Continuous Service for purposes of Participant’s Stock Unit
grant.
The following provisions will apply to Participant if he or she is a resident of
Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette Convention, ainsi que de tous documents
exécutés, avis donnés et procédures judiciaries intentées, directement ou
indirectement, relativement à ou suite à la présente convention.
Data Privacy Notice & Consent. This provision supplements Section 10 of the
Agreement:
Participant hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. Participant
further authorizes the Company, its Subsidiaries and the Administrator to
disclose and discuss the Plan with their advisors. Participant further
authorizes the Company and its Subsidiaries to record such information and to
keep such information in Participant’s employee file.
Notifications
Securities Law Notification. Participant acknowledges that he or she is
permitted to sell Shares acquired under the Plan through the designated broker
appointed under the Plan, if any, provided the


-2-
    

--------------------------------------------------------------------------------




sale of the Shares acquired under Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed (i.e., the NASDAQ
Stock Market).
CHINA
The following Terms and Conditions and Notifications apply only to Participants
who are subject to the exchange control restrictions under Circular 7 (or any
successor regulations), as determined by the Company in its sole discretion.
Terms and Conditions
Supplemental Rules for China Employees. By accepting the Stock Units,
Participant acknowledges and agrees to be bound by the terms of the Supplemental
Rules of Marvell Stock Plans for China Employees.
Sale of Shares. Marvell may require employees to sell Shares immediately at
vesting or upon termination of Continuous Service to facilitate compliance with
the exchange control laws in China. If Participant does not sell his or her
outstanding Shares within the time required by the Company, Participant hereby
authorizes the Company to instruct the designated broker to sell the Shares on
Participant’s behalf, and expressly authorizes the Company’s designated broker
to complete the sale of Shares. Participant agrees to sign any forms and/or
consents required by the broker to effectuate the sale of Shares. Participant
acknowledges that the broker is under no obligation to arrange for the sale of
Shares at any particular price. Upon the sale of Shares, Participant understands
that the Company agrees to pay Participant the cash proceeds from the sale of
Shares, less any brokerage fees or commissions, and subject to Participant’s
obligation to satisfy Tax-Related Items. Participant understands that the
proceeds from the sale of Shares may need to be repatriated to China pursuant to
the below provision, and Participant agrees to comply with all requirements the
Company may impose in order to facilitate compliance with exchange control
requirements in China prior to receipt of the cash proceeds. Participant
acknowledges that he or she is not aware of any material nonpublic information
with respect to the Company or any securities of the Company as of the date of
this Agreement.
Exchange Control Restrictions. Participant understands and agrees that, pursuant
to local exchange control requirements, Participant will be required to
immediately repatriate any cash proceeds from the sale of Shares and the receipt
of any dividends to China. Participant further understands that, under
applicable laws, such repatriation of the proceeds will be effected through a
special exchange control account established by the Company, a Subsidiary or the
Employer, and Participant hereby consents and agrees that the proceeds from the
sale of Shares and the receipt of any dividends may be transferred to such
special account prior to being delivered to Participant.
Participant also understands that the Company will deliver the proceeds to
Participant as soon as possible, but there may be delays in distributing the
funds to Participant due to exchange control requirements in China. Proceeds
will be paid to Participant in U.S. dollars. Participant will be required to set
up a U.S. dollar bank account in China so that the proceeds may be deposited
into this account.


-3-
    

--------------------------------------------------------------------------------




Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.
DENMARK
Notifications
Exchange Control and Tax Reporting Notification. Participant may hold Shares
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
with either a Danish bank or with an approved foreign broker or bank. If the
Shares are held with a non-Danish broker or bank, Participant is required to
inform the Danish Tax Administration about the safety-deposit account. For this
purpose, Participant must file a Declaration V (Erklaering V) with the Danish
Tax Administration. Both Participant and the bank/broker must sign the
Declaration V. By signing the Declaration V, the bank/broker undertakes an
obligation, without further request each year not later than on February 1 of
the year following the calendar year to which the information relates, to
forward certain information to the Danish Tax Administration concerning the
content of the safety-deposit account. In the event that the applicable broker
or bank with which the safety-deposit account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, Participant acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account and any Shares acquired under the Plan and held in such account to
the Danish Tax Administration as part of Participant’s annual income tax return.
By signing the Form V, Participant at the same time authorizes the Danish Tax
Administration to examine the account. A sample of the Declaration V can be
found at the following website: www.skat.dk/getFile.aspx?Id=47392
In addition, when Participant opens a deposit account or a brokerage account for
the purpose of holding cash outside of Denmark, the bank or brokerage account,
as applicable, will be treated as a deposit account because cash can be held in
the account. Therefore, Participant must also file a Declaration K (Erklaering
K) with the Danish Tax Administration. Both Participant and the bank/broker must
sign the Declaration K. By signing the Declaration K, the bank/broker undertakes
an obligation, without further request each year, not later than on February 1
of the year following the calendar year to which the information relates, to
forward certain information to the Danish Tax Administration concerning the
content of the deposit account. In the event that the applicable financial
institution (broker or bank) with which the account is held, does not wish to,
or, pursuant to the laws of the country in question, is not allowed to assume
such obligation to report, Participant acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account to the Danish Tax Administration as part of Participants annual
income tax return. By signing the Declaration K, Participant at the same time
authorizes the Danish Tax Administration to examine the account. A sample of
Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.
FINLAND
There are no country-specific provisions.


-4-
    

--------------------------------------------------------------------------------




FRANCE
Terms and Conditions
French Language Provision. By accepting the Agreement providing for the terms
and conditions of Participant’s grant, Participants confirms having read and
understood the documents relating to this grant (the Plan and the Agreement)
which were provided in English language. Participant accepts the terms of those
documents accordingly.
En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, le participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et le Contrat d’Attribution) qui ont
été communiqués en langue anglaise. Le participant accepte les termes en
connaissance de cause.
Notifications
Exchange Control Notification. Participant may hold Shares outside France,
provided Participant declares any bank or stock account opened, held or closed
abroad to the French tax authorities on an annual basis. Furthermore,
Participant must declare to the customs and excise authorities any cash or
securities Participant imports or exports without the use of a financial
institution when the value of the cash or securities exceeds €10,000.
GERMANY
Notifications
Exchange Control Notification. Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank. If Participant makes or receives
a payment in excess of this amount, Participant is responsible for obtaining the
appropriate form from a German bank and complying with applicable reporting
requirements. In addition, Participant must report any receivables or payables
or debts in foreign currency exceeding an amount of €5,000,000 on a monthly
basis. Finally, Participant must also report his or her share holding on an
annual basis, in the unlikely event, that Participant holds shares representing
10% or more of the total or voting capital of the Company.
HONG KONG
Terms and Conditions
Settlement of Stock Units. The following provision supplements Section 2 of the
Agreement:
Notwithstanding Section 13(c) of the Plan, Stock Units will be settled in Shares
only, not cash.
Sale of Shares. To facilitate compliance with securities laws in Hong Kong,
Participant agrees not to sell any Shares issued at vesting of the Stock Units
within six months of the Date of Grant.


-5-
    

--------------------------------------------------------------------------------




Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for the purposes of ORSO,
Participant’s grant shall be void.
Notifications
Securities Law Notification. Warning: The Stock Units and Shares issued at
vesting do not constitute a public offering of securities under Hong Kong law
and are available only to employees of the Company, its Parent, Subsidiaries or
affiliates. The Agreement, including this Appendix, the Plan and other
incidental Award documentation have not been prepared in accordance with and are
not intended to constitute a “prospectus” for a public offering of securities
under the applicable securities legislation in Hong Kong, nor has the Award
documentation been reviewed by any regulatory authority in Hong Kong. The Stock
Units are intended only for the personal use of each eligible employee of the
Employer, the Company, its Parent or any Subsidiary or affiliate and may not be
distributed to any other person. If Participant is in any doubt about any of the
contents of the Agreement, including this Appendix, or the Plan, Participant
should obtain independent professional advice.
INDIA
Notifications
Exchange Control Notification. Participant understands that Participant must
repatriate any proceeds from the sale of Shares acquired under the Plan and the
receipt of any dividends to India within 90 days of receipt. Participant must
obtain a foreign inward remittance certificate (“FIRC”) from the bank where
Participant deposits the foreign currency and must maintain the FIRC as evidence
of the repatriation of funds in the event the Reserve Bank of India or the
Employer requests proof of repatriation. It is Participant’s responsibility to
comply with applicable exchange control laws in India.
Because exchange control restrictions in India change frequently, Participant is
advised to consult with his or her personal advisor before taking any action
under the Plan.
Foreign Assets Reporting. Participant understands that he or she is required to
declare any foreign bank accounts and any foreign financial assets (including
Shares held outside India) in his or her annual tax return. Participant
understands that he or she is solely responsible for complying with this
reporting obligation and that Participant is advised to confer with his or her
personal tax advisor in this regard.
ISRAEL
Terms and Conditions
Plan Appendix for Israeli Employees. The Stock Unit is granted to Participant
pursuant to the rules of the Appendix to the Amended and Restated 1995 Stock
Plan of Marvell Technology Group Ltd. in


-6-
    

--------------------------------------------------------------------------------




respect of Israeli Employees (the “Israeli Appendix”), and is subject to the
terms and conditions as stated in the Israeli Appendix, the Plan, the Notice of
Grant and Agreement, including this Appendix. By accepting the Stock Unit,
Participant acknowledges and agrees to be bound by the terms of the Israeli
Appendix.
ITALY
Terms and Conditions
Data Privacy Consent. This consent replaces in its entirety Section 10 of the
Agreement:
Participant understands that the Employer, the Company, and any Subsidiary may
hold certain personal information about Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company or any Subsidiary, details of all
Stock Units, or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, managing and administering the Plan (“Data”).
Participant also understands that providing the Company with Data is necessary
for the performance of the Plan and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
controller of personal data processing is Marvell Semiconductor, Inc. with
registered offices at 5488 Marvell Lane, Santa Clara, California, 95054, United
States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is Marvell Italia S.R.L., with registered offices at
Viale Della Republica 38, 27100, Pavia, Italy.
Participant understands that Data will not be publicized. Participant
understands that Data may also be transferred to the independent registered
public accounting firm engaged by the Company. Participant further understands
that the Company and/or its Subsidiaries, will transfer Data among themselves as
necessary for the purpose of implementing, administering and managing
Participant’s participation in the Plan, and that the Company and its
Subsidiaries may each further transfer Data to banks, other financial
institutions, brokers or other third parties assisting the Company in the
implementation, administration, and management of the Plan, including any
requisite transfer of Data to a broker or other third party with whom
Participant may elect to deposit any Shares acquired at vesting of the Stock
Units. Such recipients may receive, possess, process, retain, and transfer Data
in electronic or other form, for the purposes of implementing, administering,
and managing Participant’s participation in the Plan. Participant understands
that these recipients may be located in or outside the European Economic Area,
such as in the United States or elsewhere. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.
Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the


-7-
    

--------------------------------------------------------------------------------




purposes for which Data is collected and with confidentiality and security
provisions, as set forth by applicable laws and regulations, with specific
reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing.
Furthermore, Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting Participant’s local human
resources representative.
Terms of Grant. Participant acknowledges that Participant has read and
specifically and expressly approves, without limitation, the following sections
of the Agreement: “Withholding of Taxes”; “Nature of Grant”; “Data Privacy
Notice and Consent” as replaced by the above consent; “Governing Law”;
“Language;” and “Imposition of Other Requirements.”
Notifications
Tax/Exchange Control Notification. Participant is required to report the
following on his or her annual tax return: (1) any transfers of cash or Shares
to or from Italy exceeding €10,000, (2) any foreign investments or investments
held outside of Italy at the end of the calendar year exceeding €10,000 if such
investments (including cash or Shares) may result in income taxable in Italy,
and (3) the amount of the transfers to and from abroad which have had an impact
during the calendar year on Participant’s foreign investments or investments
held outside of Italy. Under certain circumstances, Participant may be exempt
from the requirement under (1) above if the transfer or investment is made
through an authorized broker resident in Italy.
JAPAN
Notifications
Foreign Assets Reporting Notification. Participant is required to report details
of any assets held outside of Japan as of December 31, including Shares, to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due from Participant by March 15 each year. Participant is
responsible for complying with this reporting obligation and is advised to
confer with his or her personal tax advisor in this regard.
KOREA
Notifications
Exchange Control Notification. Korean residents who realize US$500,000 or more
in a single


-8-
    

--------------------------------------------------------------------------------




transaction from the sale of Shares or the receipt of any dividends are required
to repatriate the proceeds to Korea within 18 months of the receipt.
MALAYSIA
Notifications
Director Notification Obligation. If Participant is a director of a Subsidiary
or other related company in Malaysia, Participant is subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian Subsidiary in writing when
Participant receives an interest (e.g., Stock Units, Shares) in the Company or
any related companies. In addition, Participant must notify the Malaysian
Subsidiary when Participant sells shares of the Company or any related company
(including when Participant sell Shares acquired under the Plan). These
notifications must be made within 14 days of acquiring or disposing of any
interest in the Company or any related company.
Insider Trading Notification. Participant should be aware of the Malaysian
insider trading rules, which may impact the acquisition or disposal of Shares
under the Plan. Under the Malaysian insider trading rules, Participant is
prohibited from acquiring or selling Shares or rights to Shares (e.g., Stock
Units) when in possession of information that is not generally available and
that Participant knows or should know will have a material effect on the price
of Shares once such information is generally available.
NETHERLANDS
Terms and Conditions
Nature of Grant. The following provision supplements Section 9 of the Agreement:
By accepting the Stock Units and participating in the Plan, Participant
acknowledges that the Stock Units granted under the Plan are intended as an
incentive for Participant to remain in Continuous Service with the Employer and
are not intended as remuneration for labor performed.
Notifications
Insider-Trading Notification. Participant should be aware of Dutch
insider-trading rules, which may impact the sale of Shares issued to Participant
at vesting of the Stock Units. In particular, Participant may be prohibited from
certain transactions involving Shares if Participant has insider information
regarding the Company.
By accepting the Stock Unit granted hereunder and participating in the Plan,
Participant acknowledges having read and understood this Insider-trading
Notification and further acknowledges that it is his or her responsibility to
comply with the following Dutch insider-trading rules:
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information”


-9-
    

--------------------------------------------------------------------------------




related to an issuing company is prohibited from effectuating a transaction in
securities in or from the Netherlands. “Inside information” is defined as
knowledge of specific information concerning the issuing company to which the
securities relate that is not public and which, if published, would reasonably
be expected to affect the stock price, regardless of the development of the
price. The insider could be any employee of a Parent, Subsidiary or affiliate in
the Netherlands who has inside information as described herein.
Given the broad scope of the definition of inside information, certain
participants working at a Parent, Subsidiary or affiliate in the Netherlands may
have insider information and thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when they have such
inside information.
Please note that the Company cannot be held liable if Participant violates the
Dutch insider-trading rules. If Participant is uncertain whether the
insider-trading rules apply to Participant, Participant should consult his or
her personal legal advisor.
SINGAPORE
Notifications
Securities Law Notification. The Award of Stock Units is being made in reliance
of section 273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”) the
“Qualifying Persons” exemption under the SFA. The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. Participant
should note that the Award of Stock Units is subject to section 257 of the SFA
and Participant will not be able to make (i) any subsequent sale of Shares in
Singapore or (ii) any offer of such subsequent sale of Shares subject to the
Stock Units in Singapore, unless such sale or offer in is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2006 Ed.).
Director Notification Obligation. If Participant is a director, associate
director or shadow director of a Subsidiary or other related entity in
Singapore, Participant is subject to certain notification requirements under the
Singapore Companies Act. Among these requirements is an obligation to notify the
Company’s Singapore Subsidiary in writing when Participant receives an interest
(e.g., an Award or Shares) in the Company or any related company. In addition,
Participant must notify the Company’s Singapore Subsidiary when Participant sell
Shares or shares of any related company (including when Participant sell Shares
issued upon vesting of the Stock Units). These notifications must be made within
two business days of acquiring or disposing of any interest in the Company or
any related company. In addition, a notification of Participant’s interests in
the Company or any related company must be made within two business days of
becoming a director.
SPAIN
Terms and Conditions
Agreement. By accepting the Stock Units, Participant acknowledges and agrees to
be bound by the


-10-
    

--------------------------------------------------------------------------------




terms of the Plan and the Agreement, including this Appendix. Participant
understands and agrees that the Company offers Stock Units without any
previously existing obligation based on the terms and conditions in the Plan and
the Agreement and conditioned on the Participant’s express acceptance of those
terms and conditions. But for Participant’s agreement to those terms and
conditions, the Stock Units would not be granted.
Adjustment of Vesting Period. This provision supplements Section 3 of the
Agreement:
Participant acknowledges that the vesting period of any Stock Units may be
adjusted and lengthened as a result of a leave of absence.
Forfeiture upon Termination of Continuous Service. This provision supplements
Section 5 of the Agreement:
Participant acknowledges and agrees that the Stock Units will automatically
cease vesting and be forfeited without any compensation whatsoever in the event
of any type of termination of Continuous Service, regardless of the reason for
the termination. The Plan does not under any circumstances permit vesting after
termination of Continuous Service including but not limited to cases of death,
disability, retirement, unfair dismissal, constructive dismissal, resignation,
or any other cases of termination. Given the possible required forfeiture under
the Plan and Agreement, Participant should have no expectation that the Stock
Units will eventually vest.
Termination of Active Continuous Service: This provision supplements Section
9(l) of the Agreement:
Participant understands and agrees that for purposes of the Stock Units, the
date that the Participant ceases providing active services to the Company or the
Employer in the case of dismissal that is formalized pursuant to Spanish law
will be the date of termination indicated in the letter of dismissal provided by
the Employer, without prejudice to (i) any notice period that may be required by
local law during which compensation may be due, (ii) any additional period
during which social security payment obligations may continue, (iii) any
post-termination interim salary (“salarios de tramitación”) that may be due,
(iv) any official termination date that may apply under local law or due to
court resolution or due to any settlement agreement agreed for other purposes,
and/or (v) any other rights or obligations that may continue to exist under
local law after the Termination Date. Upon termination of active Continuous
Service, Participant shall forfeit any Stock Units effective the date active
Continuous Service ceases.
Languages. A translation into Spanish of the Plan and the Agreement, including
the Appendix, are attached to this document. In the event of any discrepancy
between the meaning of the Spanish and English versions of the documents, the
English version will prevail.
Acknowledgement of Receipt and Express Acceptance. By signing below and
returning a copy of the signed Agreement and Appendix to the Company,
Participant expressly acknowledges that he or she has received a copy of the
Plan and the Agreement, including this Appendix, in Spanish and English, and he
or she expressly accepts and agrees to the accept the Stock Units grant subject
to the


-11-
    

--------------------------------------------------------------------------------




specific terms and conditions of the Plan and the Agreement, including this
Appendix.


Participant Signature:     
Participant Name (Print):     
Date:     


Notifications
Securities Law Notification. No “offer of securities to the public”, as defined
under Spanish law, has taken place or will take place in the Spanish territory
regarding the Stock Units. No public offering prospectus has been, nor will it
be, registered with the Comisión Nacional del Mercado de Valores (Spanish
Securities Exchange Commission) (“CNMV”). Neither the Plan nor the Agreement
constitute a public offering prospectus and they have not been, nor will they
be, registered with the CNMV.
Exchange Control Notification. Participant must declare any Shares that are
acquired under the Plan to the Dirección General de Comercio e Inversiones of
the Ministry of Industry, Tourism and Commerce (the “DGCI”). After the initial
declaration, the declaration must be filed with the DGCI on an annual basis each
January while the Shares are owned.
When receiving foreign payments exceeding €50,000 derived from the participation
in the Plan (e.g., dividends or sales proceeds), Participant must inform the
financial institution receiving the payment of the basis upon which such payment
is made. Participant will need to provide the institution with certain
information, including (i) his/her name, address and tax identification number,
(ii) the name and corporate domicile of the Company, (iii) the amount of the
payment and the currency used, (iv) the country of origin, (v) the reasons for
the payment, and (vi) any further information that may be required.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Notification. The Stock Unit offered is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland.
TAIWAN


-12-
    

--------------------------------------------------------------------------------




Exchange Control Notification. Participant may remit and acquire up to
US$5,000,000 per year in foreign currency (including proceeds from the sale of
Shares or the receipt of any dividends) without justification.
If the transaction amount is TWD500,000 or more in a single transaction,
Participant must submit a Foreign Exchange Transaction Form. In addition, if the
transaction about is US$500,000 or more, Participant may be required to provide
additional supporting documentation to the satisfaction of the bank involved in
the transaction. Participant should consult with his or her personal advisor to
ensure compliance with applicable exchange control laws in Taiwan.
UNITED KINGDOM
Terms and Conditions
Tax Withholding. This provision supplements Section 7 of the Agreement:
Participant agrees that, if Participant does not pay or the Employer or the
Company does not withhold from Participant the full amount of income tax that
Participant owes at vesting of the Stock Unit, or the release or assignment of
the Stock Unit for consideration, or the receipt of any other benefit in
connection with the Stock Unit (the “Taxable Event”) within 90 days after the
Taxable Event, or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003, then the amount that should have
been withheld shall constitute a loan owed by Participant to the Employer,
effective 90 day after the Taxable Event. Participant agrees that the loan will
bear interest at the Her Majesty’s Revenue and Customs’ (“HMRC’s”) official rate
and will be immediately due and repayable by Participant, and the Company and/or
the Employer may recover it at any time thereafter by any of the means set forth
in Section 7 of the Agreement.
Notwithstanding the foregoing, if Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that Participant is an officer or
executive director and income tax is not collected from or paid by Participant
within 90 days of the Taxable Event, the amount of any uncollected income tax
may constitute a benefit to Participant on which additional income tax and
national insurance contributions (“NICs”) may be due. Participant will be
responsible for reporting and accounting for any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer, as applicable, for the value of any
NICs due on this additional benefit.
Joint Election. The Company reserves the right to transfer Secondary Class 1
NICs to the Participant. As a condition of participating in the Plan, the
Participant acknowledges and agrees that the Participant may be liable for the
Secondary Class 1 NICs which may be payable by the Company or the Employer (or
by any successor to the Company or the Employer) with respect to the acquisition
of Shares pursuant to the Stock Units, the assignment or release of the Stock
Units for consideration, or the receipt of any other benefit in connection with
the Stock Units and that liability for the Secondary Class 1 NICs payments may
be transferred to the Participant to the fullest extent permitted by law.


-13-
    

--------------------------------------------------------------------------------




If the Company chooses to transfer the Secondary Class 1 NICs, and without
limitation to the above, the Participant agrees to make an election, in the form
specified and/or approved for such election by HMRC, that the liability for the
Secondary Class 1 NICs payments on any such gains shall be transferred to the
Participant (the “Election”). The Participant further agrees to execute such
other elections as may be required between the Participant and any successor to
the Company and/or the Employer. The Participant hereby authorizes the Company
and the Employer to withhold such Secondary Class 1 NICs by any of the means set
forth in Section 7 of the Agreement if and when such Secondary Class 1 NICs are
transferred to the Participant.
Further, if the Company chooses to transfer the Secondary Class 1 NICs payments
and the Participant does not make an Election, or the approval of the Election
is been withdrawn by HMRC, or the Election is jointly revoked by the Participant
and the Company or the Employer, as applicable, then these Stock Units shall, at
the discretion of the Company, without any liability to the Company or the
Employer, cease vesting and become null and void.
* * * * *


-14-
    

--------------------------------------------------------------------------------






MARVELL TECHNOLOGY GROUP LTD.
AMENDED AND RESTATED 1995 STOCK OPTION PLAN
Stock Unit Election Form
(2018 Election)
Please complete and return this Stock Unit Election Form (the “Election Form”),
as described below, so that is received on or before [___________] (the
“Submission Deadline”), to [______], 5488 Marvell Lane, Santa Clara, CA 95054 or
[_____]@marvell.com. Any Election Form not received by the Submission Deadline
will be void.
I understand that my Election Form will become irrevocable effective as of the
Submission Deadline. An election can be revoked or changed prior to the
Submission Deadline by timely submitting a new Election Form as described above.
A revocation must include a simple statement that a previous Election Form is
cancelled and must be acknowledged and countersigned by the Company.


I.    PERSONAL INFORMATION
(Please print)
Participant Name:                          (the “Participant”)
II.    STOCK UNIT DEFERRAL ELECTION
Complete this Section II if you wish to defer settlement of the Stock Units
granted to you in 2018 (whether solely time-based Stock Units and/or
performance-based Stock Units) (the “2018 Stock Units”).
[_]
I elect to receive payment of one hundred percent (100%) of the 2018 Stock Units
(to the extent vested) in whole common shares of Marvell Technology Group Ltd.
(the “Company”) within thirty (30) days of the earliest of (the “Settlement
Date”):



(i)my “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury regulations and
other Internal Revenue Service guidance promulgated thereunder (“Section 409A”);


(ii)a “change in control” event within the meaning of Section 409A;


(iii)my death;


(iv)my “disability” within the meaning of Section 409A; and


-15-
    

--------------------------------------------------------------------------------






(v)________________, ______ (please enter a date no earlier than January 1,
2023);
If the thirty (30) day period straddles two calendar years, I understand that
under no circumstances will I be permitted, directly or indirectly, to designate
the taxable year in which my RSUs are settled.
Notwithstanding the foregoing, if the Settlement Date is as a result of my
separation from service, as determined by the Company, other than due to my
death, and I am a “specified employee” within the meaning of Section 409A at the
time of such separation from service, then my RSUs will not be settled until the
date that is six months and one day following the date of separation from
service, unless I die following my separation from service, in which case, my
RSUs will be settled as soon as administratively practicable following my death.
III.    PARTICIPANT SIGNATURE
I agree to all of the terms and conditions of the Plan, including the right of
the Board of Directors of the Company (the “Board”) or the Executive
Compensation Committee of the Board (the “Administrator”) to amend or terminate
the Plan at any time and for any reason. I acknowledge that I have received and
read a copy of the Plan’s prospectus and that I am familiar with the terms and
provisions of the Plan. I understand that the Plan is unfunded and that no
assets have been segregated in a trust or otherwise set aside for the Plan’s
participants.
I also understand that any election to defer the settlement of any 2018 Stock
Units pursuant to this Election Form will make me only a general, unsecured
creditor of the Company. I also understand that any amounts deferred will be
taxable as ordinary income in the year paid.
I understand on the vesting of my 2018 Stock Units, I will be subject to
employment taxes and that I have had the opportunity to discuss this Election
Form with a tax advisor. I agree to satisfy tax withholding related to
employment taxes in accordance with each Stock Unit Agreement governing my 2018
Stock Units (the “Agreements”). The Company will be under no obligation to
deliver any Shares subject to such award until any withholding obligations are
satisfied. I also understand that, upon receipt of any deferred payouts, in
addition to federal taxes, I may owe taxes both to the state where I resided at
the time of making this election and, if different, to the state where I reside
when I receive a deferred payout.
I also understand and acknowledge that the Administrator has the discretion to
make all determinations and decisions regarding any elections set forth on this
Election Form.
I also understand that this Election Form and the elections made hereunder are
intended to comply with the requirements of Section 409A as an initial election
as set forth in Treasury Regulation Section 1.409A-2(a)(3) so that none of the
2018 Stock Units nor any shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. I understand that I may not be able to further defer
the 2018 Stock Units, unless in compliance with the rules for subsequent
deferrals under Section 409A and as approved by the Administrator.
I also understand that this Election Form and the elections made hereunder will
in all respects


-16-
    

--------------------------------------------------------------------------------




be subject to the terms and conditions of the Plan and each Agreement.
By signing this Election Form, I authorize the implementation of the above
elections. I understand that elections in Sections II and III are generally
irrevocable effective as of the Submission Deadline and may not be changed in
the future except in accordance with the requirements of Section 409A and the
procedures specified by the Administrator.
PARTICIPANT
Signed:         Date: _______________, ______


Agreed to and accepted:


COMPANY: MARVELL TECHNOLOGY GROUP, LTD.


By:         Date: ________________, ______
Title:    








-17-
    